United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 11, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-40957
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DERRICK GRAY,
                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:02-CR-26-2
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Derrick Gray appeals his guilty-plea conviction for

possession of cocaine with intent to distribute, in violation of

21 U.S.C. § 841, and resulting 97-month sentence.   He contends

that the district court erred in failing sua sponte to dismiss

his retained attorney and either appoint new counsel or afford

him time to retain new counsel due to an actual conflict of

interest between him and his trial attorney, violating his Sixth

Amendment rights.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-40957
                                -2-

     The Government argues that Gray’s challenge is barred by the

waiver-of-appeal provision in the plea agreement, wherein Gray

waived his right to appeal except as to any sentencing-guidelines

determinations.   “[A] defendant may, as part of a valid plea

agreement, waive his statutory right to appeal his sentence.”

United States v. Melancon, 972 F.2d 566, 567-68 (5th Cir. 1992).

It also argues that there was no conflict of interest and, even

if there was, Gray suffered no resulting prejudice, regarding the

plea, sentence, or otherwise.

     The precise nature of Gray’s appeal is unclear.    Although he

briefly suggests that, aside from any ineffective assistance of

counsel, his guilty plea was unknowing or involuntary and the

waiver provision was invalid, he does not sufficiently argue

these points and has thus waived any such challenges.    See United

States v. Thibodeaux, 211 F.3d 911, 912 (5th Cir. 2000).

     Gray’s complaint is best described as a complaint that

ineffective assistance, in the form of a conflict of interest,

renders invalid his guilty plea and the waiver-of-appeal

provision therein, hence we should vacate his conviction or

remand for resentencing.   Although we have held that ineffective

assistance of counsel claims challenging the plea and waiver

themselves survive the waiver, see United States v. White, 307
F.3d 336, 343 (5th Cir. 2002), we have also held that we will not

address such claims for the first time on direct appeal where

they were not sufficiently developed in the trial court and the
                           No. 03-40957
                                -3-

record is sparse   See United States v. Brewster, 137 F.3d 853,

859 (5th Cir. 1989).   This is such a case, where the district

court never directly addressed the possibility of ineffective

assistance.   Gray can raise this argument under 28 U.S.C. § 2255.

     The district court’s judgment is AFFIRMED.